DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/22 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the phrase “M are Si and Ge”.  This phrase is treated as ‘M is Si and Ge’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-16, 19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the presence of both Si and Ge and recites a molar ratio m of Si to M in the outer shell meets the following condition: 0.5 ≤m≤1.0, which renders the claim indefinite.  The claim cannot contain both Si and Ge and have m=1.0. Claims 2-6, 9, 10, 12-16, 19 and 21-24 are ultimately dependent from claim 1.
While not a suggestion of claim language, in the interest of compact prosecution, a shell comprising both Si and Ge with m less than 1, will be searched.
Appropriate correction is required.

Claim 7 is a method of making the phosphor of claim 1 which requires M to be Si and Ge.  However, ln 7 of claim 7 recites “wherein M is Si and Ge or Si”, which renders the claim indefinite. Claim 8 is dependent from claim 7.
While not a suggestion of claim language, in the interest of compact prosecution “M” is treated as both Si and Ge.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 3-4 , filed 9/20/22, with respect to the 112(d) rejections have been fully considered and are persuasive.  The most recent amendments to the claims resolve the issues. 
Therefore, the 112(d) rejection of claims 3, 4 and 23  has been withdrawn. 
The 112(d) rejection of claim 20 is moot because the claims have been canceled. 

Applicant's arguments filed 9/20/22, regarding Murphy, have been fully considered. The most recent amendments to the claims require that the core and shell comprise different materials. The core and shell cannot be same. The newly amended claims also require at least 10 mol% Mn in the core, which is not taught by Murphy .  Murphy teaches that the core is substantially free of Mn.  While some trace Mn may be present, one of ordinary skill in the art would not expect the “substantially free of Mn” content of Murphy to include at least 10% Mn.  
Therefore, the 103 rejection of claims 1-4, 7-10, 19 and 23 as obvious over Murphy has been withdrawn. 
The 103 rejection of claims 5, 6, 12-16, 21, 22, 24 and 25 as obvious over Murphy in view of You has also been withdrawn.
The 103 rejection of claim 20 as obvious over Murphy is moot because the claim has been canceled. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734